DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 	Claims 2-4 are cancelled, claims 1, 5-7, 11-17, 19 and 25-29 are pending, and claims 13-17, 19 and 25-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation “only return bend tube portions … are covered by said mixed metal oxide top surface” in claim 9 does not further limit claim 1 reciting “the mixed metal oxide top surface is disposed over the first aluminum alloy component, the second aluminum alloy component, and the brazing connecting the first and second aluminum alloy components.”    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 5-7, 11 and 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minami et al. (WO 2005/078372) in view of Hyogo et al. (6,113,667) and Matzdorf et al. (6,521,029).
	Minami et al. (Figures 1-2) discloses an aluminum alloy heat exchanger 1 in a heat transfer circulation loop of a heat transfer system (page 1, lines 21-22 and page 10, line 24 to page 11, line 2) comprising a corrosion resistant top surface (Abstract, and page 15, line 22 to page 16, line 4) integrated with the aluminum alloy on at least a portion of the heat exchanger 1;
wherein the heat exchanger 1 comprises a first aluminum alloy component 2 connected by brazing to a second aluminum alloy component 3 (page 11, lines 12-20), and 
wherein the first aluminum alloy component 2, the second aluminum alloy component 3 and the brazing connections are covered by the corrosion resistant top surface (page 11, lines 22-24, in particular, a fluoridation zirconium series, page 16, lines 14-17);
but does not disclose the brazing comprises zinc, nor 
the corrosion resistant top surface being a mixed-metal oxide derived from a composition comprising a trivalent chromium salt and an alkali metal hexafluorozirconate in an aqueous solution.
	Hyogo et al. (Figure 1) discloses an aluminum alloy heat exchanger disposed in a heat transfer fluid circulation loop of a heat transfer system (in a vehicle, column 1, lines 59-65);
	wherein the heat exchanger comprises a first aluminum alloy component 2 connected by brazing to a second aluminum alloy component 3 (column 7, lines 35-44), 
wherein the brazing comprises zinc (column 7, lines 45-48) for the purpose of providing reduced manufacturing costs and improving corrosion resistance.
Matzdorf et al. (Abstract) discloses an aluminum alloy including a top surface of a mixed-metal oxide permanently integrated with the aluminum alloy, the mixed-metal oxide top surface derived from a composition comprising a trivalent chromium salt of KCr(SO4)2 (column 4, lines 7-13) and an alkali metal hexafluorozirconate in an aqueous solution for the purpose of achieving a desired corrosion resistance.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Minami et al. the brazing comprises zinc for the purpose of providing reduced manufacturing costs and improving corrosion resistance as recognized by Hyogo et al., and employ in Minami et al. the top surface being a mixed-metal oxide derived from a composition comprising a trivalent chromium salt of KCr(SO4)2 and an alkali metal hexafluorozirconate in an aqueous solution for the purpose of achieving a desired corrosion resistance as recognized by Matzdorf et al..  Further, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).
	Regarding claims 5-6, Hyogo et al. (column 6, lines 40-43) discloses a brazing flux comprising a metal salt of KAlF4.
Regarding claim 7, Figure 2 of Minami et al. discloses zinc enrichment 20 below the mixed-metal oxide top surface as taught by Matzdorf et al., i.e. applied prior to the addition of the mixed-metal oxide top surface.
	Regarding claim 11, as applied to claim 1 above, Minami et al. (page 11, lines 22-24) discloses the entire surface of the heat exchanger 1 is covered by the mixed-metal oxide top surface as taught by Matzdorf et al..
Regarding claims 27-29, the specific composition of the top surface during manufacture bears limited patentable weight in this instance.  See MPEP 2113.  In the final product of Minami et al. and Matzdorf et al., the mixed-metal oxide top surface is deemed to be similar in structure.  Arguendo, Matzdorf et al. (column 2, lines 29-37) discloses the claim limitations.

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Regarding claim 7, Figure 2 of Minami et al. discloses zinc enrichment 20 below the top surface coat of Osako et al.” on page 4.
“Regarding claims 5-6, Hyogo et al. (column 7, lines 45-48) discloses a brazing flux comprising a metal salt of KAlF4.” on page 5.
The instant Office action correctly states,
	“Regarding claims 5-6, Hyogo et al. (column 6, lines 40-43) discloses a brazing flux comprising a metal salt of KAlF4.”
“Regarding claim 7, Figure 2 of Minami et al. discloses zinc enrichment 20 below the mixed-metal oxide top surface as taught by Matzdorf et al.”
The respective rejections in view of Osako et al. (EP 0 937 757) and Taras et al. (WO 2012/018536) are withdrawn in light of the claim amendments.  Counsel’s remarks with respect to the former rejections are moot.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further comments are deemed necessary at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763